    Case 1:19-cv-00127-TSK Document 28 Filed 08/27/20 Page 1 of 4 PageID #: 280



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


JIMMY LEVON UNDERWOOD,

              Petitioner,

v.                                            Civ. Action No. 1:19-CV-127
                                                      (Kleeh)

C. GOMEZ, Warden, FCI Morgantown,

              Respondent.


                 ORDER ADOPTING REPORT AND RECOMMENDATION
         [DKT. NO. 26], GRANTING MOTION TO DISMISS [DKT. NO. 18]
                 AND DISMISSING PETITION [DKT. NO. 1]

         On June 24, 2019, the pro se Petitioner, Jimmy Levon Underwood

(“Petitioner”), filed a Petition for Habeas Corpus Pursuant to 28

U.S.C. § 2241 [Dkt. No. 1].           Petitioner challenged the denial of

his early release via the Bureau of Prisons’ (“BOP”) Residential

Drug Abuse Program (“RDAP”).            The Government filed a Motion to

Dismiss or in the Alternative, Motion for Summary Judgment with a

memorandum [Dkt. No. 18] and a Motion to Seal, attaching certain

documents 1 [Dkt. No. 19].         The motion to seal was granted [Dkt.

No. 23].       A Roseboro Notice was issued on November 18, 2019, to

Petitioner and service was accepted on November 22, 2019 [Dkt.

Nos. 20, 22].          To date, Petitioner has not responded to the


1  The   sealed   documents   include  Petitioner’s   Presentence
Investigation Report (“PSR”) and the sentencing Court’s Statement
of Reasons (“SOR”) adopting the recommended PSR without change
[Dkt. No. 24].
Case 1:19-cv-00127-TSK Document 28 Filed 08/27/20 Page 2 of 4 PageID #: 281
UNDERWOOD V. GOMEZ                                                            1:19-CV-127

               ORDER ADOPTING REPORT AND RECOMMENDATION
       [DKT. NO. 26], GRANTING MOTION TO DISMISS [DKT. NO. 18]
               AND DISMISSING PETITION [DKT. NO. 1]

Roseboro Notice or to Respondent’s motion.

       Pursuant to 28 U.S.C. § 636 and the local rules, the Court

referred the action to United States Magistrate Judge Michael J.

Aloi (the “Magistrate Judge”) for initial review.                             On July 14,

2020, the Magistrate Judge entered a Report and Recommendation

(“R&R”), recommending that the Court grant the Government’s motion

and dismiss with prejudice the Petition [Dkt. No. 26].

       The R&R also informed the parties that they had fourteen (14)

days    from    the    date    of    service        of   the   R&R    to    file   “written

objections       identifying         the       portions        of     the     Report    and

Recommendation to which the objections are made.                         Objections shall

identify       each    portion      of   the       magistrate       judge’s   recommended

disposition that is being challenged and shall specify the basis

for each objection” [Dkt. No. 26 at 15].                       It further warned them

that the “[f]ailure to timely file objections . . . will result in

waiver of the right to de novo review by this Court and a waiver

of   appellate        review   by    the   Circuit       Court      of   Appeals”    [Id.].

Service of the R&R was accepted on July 21, 2020 [Dkt. No. 25].

To date, no objections have been filed.

       When reviewing a magistrate judge’s R&R, the Court must review

de novo only the portions to which an objection has been timely

made.    28 U.S.C. § 636(b)(1)(C).                 Otherwise, “the Court may adopt,


                                               2
    Case 1:19-cv-00127-TSK Document 28 Filed 08/27/20 Page 3 of 4 PageID #: 282
UNDERWOOD V. GOMEZ                                                1:19-CV-127

                 ORDER ADOPTING REPORT AND RECOMMENDATION
         [DKT. NO. 26], GRANTING MOTION TO DISMISS [DKT. NO. 18]
                 AND DISMISSING PETITION [DKT. NO. 1]

without        explanation,      any     of    the       magistrate     judge’s

recommendations” to which there are no objections.               Dellarcirprete

v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)).                Courts will

uphold portions of a recommendation to which no objection has been

made unless they are clearly erroneous.              See Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

         Because   no   party   has    objected,   the   Court    is   under   no

obligation to conduct a de novo review.              Accordingly, the Court

reviewed the R&R for clear error.             As set forth in the R&R, the

BOP properly exercised its discretion in finding that Petitioner’s

conviction under 21 U.S.C. §§ 841 and 846 precluded early release

eligibility because it carried a specific offense characteristic

(“SOC”) enhancement for possession of a dangerous weapon [Dkt. No.

26 at 9-11].         The decision to admit an inmate to RDAP and any

resulting possibility of an earned sentence reduction is reserved

to the discretion of the BOP under 18 U.S.C. § 3629(e)(2)(B) 2 [Id.

at 11].      Here, Petitioner failed to show that the BOP exceeded its


2 The Court notes that Petitioner withdrew from participation in
RDAP on July 31, 2019, before its completion [Dkt. No. 18-3 at 17-
18]. As the Magistrate found, even if the Court would find merit
in Petitioner’s argument regarding the wrongful consideration of
his SOC in determining his eligibility for early release,
Petitioner still could not benefit because he failed to complete
the program [Dkt. No. 26 at 13, n.7].
                                         3
Case 1:19-cv-00127-TSK Document 28 Filed 08/27/20 Page 4 of 4 PageID #: 283
UNDERWOOD V. GOMEZ                                           1:19-CV-127

             ORDER ADOPTING REPORT AND RECOMMENDATION
     [DKT. NO. 26], GRANTING MOTION TO DISMISS [DKT. NO. 18]
             AND DISMISSING PETITION [DKT. NO. 1]

legal authority, acted in an unconstitutional manner, or failed to

follow its regulations in finding him ineligible for early release

via RDAP.     Petitioner’s additional allegations are unsupported

[Id. at 13-15].

     Upon careful review, and finding no clear error, the Court

ADOPTS the R&R [Dkt. No. 26] for the reasons stated more fully

therein.    The Government’s Motion to Dismiss [Dkt. No. 18] is

GRANTED.    The Petition [Dkt. No. 1] is DISMISSED WITH PREJUDICE.

This action is STRICKEN from the Court’s active docket.

     It is so ORDERED.

     Pursuant to Fed. R. Civ. P. 58, the Court DIRECTS the Clerk

of Court to enter a separate judgment order and to transmit copies

of this Order to counsel of record and to the pro se Petitioner,

via certified mail, return receipt requested, at the last known

address as shown on the docket.

DATED: August 27, 2020



                                   /s/ Thomas S. Kleeh________
                                  THOMAS S. KLEEH
                                  UNITED STATES DISTRICT JUDGE




                                    4
